Citation Nr: 0003376	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-18 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder.

2. Entitlement to service connection for hepatitis C.  

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury. 

4. Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.  

5. Entitlement to extension of a temporary total disability 
rating based on convalescence from left knee surgery 
beyond April 30, 1997.  

6. Entitlement to a total rating for compensation purposes 
based on individual unemployability.  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law (tentative).  


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel  


INTRODUCTION

The veteran had active service from February 1972 to February 
1974.  He was also a member of the South Carolina National 
Guard during the period August 1978 to February 1982.  Any 
periods of active duty for training during the period August 
1978 to February 1982 have not been reported or verified.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating actions of the RO in 
February 1994 and June 1994.  A February 1994 rating action 
denied a rating in excess of 10 percent for a left knee 
disorder.  A June 1994 rating action confirmed and continued 
a denial of a rating in excess of 10 percent for a left knee 
disability.  The RO also denied entitlement to a total rating 
for compensation purposes based on individual 
unemployability.  These claims thereafter remained in open 
status, during which time additional medical evidence was 
submitted and rating decisions were issued on several 
matters, some of which were unrelated to the current appeal.  

A March 1997 rating decision by the RO granted entitlement to 
a temporary total disability rating based on the need for 
convalescence following left knee surgery.  The rating was 
assigned for the period from February 20, 1997 through April 
30, 1997.  The veteran thereafter requested an extension of 
convalescence benefits, and this was denied by the RO in 
rating decisions of April 1997 and May 1997.  

In a rating action of December 1988 the RO denied service 
connection for the residuals of a back injury, allegedly 
incurred during active duty for training or inactive duty for 
training in 1982.  In a rating decision of March 1989, the RO 
determined that additional medical evidence did not provide a 
basis for reversing or reconsidering the December 1988 rating 
decision.  The veteran was informed of this determination by 
letter dated in April 1989.  He did not file a timely notice 
of disagreement (NOD) in regard to either the December 1988 
or March 1989 rating actions within the one year prescribed 
period.  Accordingly these rating actions denying service 
connection for the residuals of a back injury became final.  

In February 1997, the veteran's representative (then the 
Disabled American Veterans) indicated that the veteran was 
seeking to reopen his claim for service connection for 
residuals of a back injury and also was seeking service 
connection for a psychiatric disability.  In March 1997 the 
RO denied service connection for a psychiatric disorder, but 
the Board finds no indication of the veteran being notified 
of that decision at the time.  The March 1997 rating action 
did not address the matter involving service connection for a 
back disorder.  

In September 1997 the claims folder was transferred to the 
Board for review of the last three issues now noted on the 
title page of this decision.  In March 1999 the RO requested 
that the claims folder be returned so that it might review 
additional evidence submitted by the veteran.  As such, the 
case was remanded by the Board for this sole purpose in April 
1999.  The issues involving service connection for a 
psychiatric disorder and service connection for a back 
disorder were referred to the RO for consideration in the 
Introduction portion of the April 1999 Board decision, 
because neither issue had then been developed or certified 
for appellate consideration.  

In a rating action dated in May 1999, the RO confirmed and 
continued the previous denials of an increased rating for a 
left knee disability, extension of a temporary total 
disability rating based on convalescence, and a total rating 
for compensation purposes based on individual 
unemployability.  The RO also denied the veteran's claim for 
service connection for residuals of a back injury and service 
connection for a psychiatric disorder on the grounds that 
these claims were not well grounded.  (The RO did not address 
the question of whether new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for a back disorder.)  In addition, the RO denied 
the veteran's claim for service connection for hepatitis C as 
not well grounded.  

A supplemental statement of the case was provided to the 
veteran and his then representative, the American Legion, in 
May 1999 which concerned the issues of an increased rating 
for a left knee disability, extension of a temporary total 
disability rating for convalescence from left knee surgery, 
and a total rating for compensation purposes based on 
individual unemployability.  In a VA Form 9 dated in June 
1999, the veteran indicated that he wished to appeal the RO's 
denial of service connection for a back disorder, a 
psychiatric disorder and hepatitis C.  He has not been 
afforded a Statement of the Case in regard to these issues.  
In July 1999 the RO returned the case to the Board for 
further appellate consideration of the last three issues 
noted on the title page of this decision.  




REMAND

After the case was returned to the Board for further 
appellate consideration, Kenneth M. Carpenter, Attornet at 
Law, filed a Freedom of Information Act and Privacy Act 
request for a complete copy of the veteran's 3 volume claims 
folder in August 1999.  In September 1999 the Board provided 
him with the copy of the claims folder.  In November 1999 the 
Board sought to clarify the matter of the veteran's 
representative in this appeal, specifically whether he was 
being represented by Mr. Carpenter or the American Legion.  
In December 1999, the veteran executed an Appointment of 
Attorney or Agent as Claimants Representative (VA Form 22a) 
naming Carpenter Chartered Law Offices as his representative 
in this appeal.  It is indicated by the letter head in the 
August 1999 request for the claims folder that there are 
three attorneys in Carpenter Chartered Law Offices in 
addition to Kenneth M. Carpenter.  The power of attorney 
executed by the veteran is not in accord with the provisions 
of 38 C.F.R. § 20.603(a) (1999).  That regulation provides 
that the designation must be to an individual attorney, 
rather than a firm or partnership.  A further problem exists 
in that no attorney associated with Carpenter Chartered Law 
Offices has as yet offered legal argument in the veteran's 
behalf.  This due process problem as well as the other 
problems set forth below necessitate remand of the appeal.  
As indicated on page two of this decision, Kenneth M. 
Carpenter, Attorney at Law is tentatively being recognized as 
the veteran's representative, pending clarification of the 
power of attorney.  

As noted in the Introduction section of this decision, the 
veteran's periods of active duty for training and inactive 
duty for training in the South Carolina National Guard during 
the period from August 1978 to February 1982 have not been 
verified.  All periods of active duty for training should be 
verified prior to further appellate consideration of this 
case.  However, in view of the difficulty in verifying 
inactive duty for training, the veteran should be requested 
to state whether he injured his back during a specific period 
of inactive duty for training (a weekend drill) and, if so, 
whether he received medical treatment at the time, and, if 
so, to identify the medical facility where such treatment was 
accorded.  

As also noted above, service connection for residuals of a 
back injury, service connection for a psychiatric disorder, 
and service connection for hepatitis C were denied by the RO 
in a rating decision of May 1999.  After being informed of 
this rating decision, the veteran submitted a VA Form 9 in 
June 1999 that clearly indicated his desire to appeal the 
denial of service connection for these disabilities.  

The pertinent regulation defines a notice of disagreement 
(NOD) as a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201(1999).  

Based on the foregoing, the Board finds it appropriate for 
the RO to consider the veteran's VA Form 9 of June 1999 to be 
a valid NOD to the May 1999 rating decision which denied 
service connection for residuals of a back injury, a 
psychiatric disorder, and hepatitis C.  As regards the denial 
of service connection for a psychiatric disorder, it is also 
a valid NOD with the March 1997 rating action, of which the 
veteran was not informed.  Since that is the case, the RO 
must issue a statement of the case (SOC) on these issues.  
See 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30; 
Manlincon v. West 12 Vet. App. 238 (1999)  

Furthermore, the Board observes that the veteran's claim for 
service connection for a back disorder was previously denied 
by the RO in unappealed rating decisions of 1988 and 1989.  
Since that is the case, the May 1999 rating action was in 
error in determining that the veteran's claim for service 
connection for a back disability was not well grounded, 
without first determining whether new and material evidence 
had been submitted to reopen the veteran's claim for service 
connection for a back disability.  Only if the RO finds that 
new and material evidence has been submitted to reopen this 
claim may the question of well groundedness be addressed.  
See Elkins v. West 12 Vet.App. 209 (1999).  

In view of the above, further adjudication and development by 
the RO is necessary prior to appellate review of the 
veteran's claims for service connection for a back disorder, 
a psychiatric disorder, and hepatitis C.  

In regard to the issue of entitlement to an increased rating 
for the veteran's service connected left knee disability, the 
Board notes that this disorder has been rated under the 
provisions of 38 C.F.R. § 4.71 (a), Diagnostic Code 5020 for 
synovitis.  This diagnostic code provides for a rating based 
on limitation of motion in the knee.  See also Diagnostic 
Codes 5260 and 5261.  Since that is the case, the holding of 
the United States Court of Appeals for Veterans Claims 
(Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995) is for 
application in regard to the issue of increased rating for a 
left knee disability.  

In DeLuca, the Court held, essentially, that the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
diagnostic code provides for a rating based on limitation of 
motion.  Under the provisions of 38 C.F.R.§§ 4.40 and 4.45, 
consideration must be given to functional loss due to pain, 
weakened movement, excess fatigability, incoordination, and 
pain on undertaking movement.  The Court also said that 
medical examination must show that the examiner took into 
account the functional incapacity due to pain in determining 
the limitation of motion.  

The veteran was last afforded a VA orthopedic examination of 
his service connected left knee disability in July 1997.  
While the report of this VA examination noted the veteran's 
complaints of left knee pain and clinical findings generally 
adequate for rating purposes, the evaluation did not provide 
specific information responsive to the provisions of 38 
C.F.R.§§ 4.40, and 4.45 as required by the Court in the 
DeLuca case.  Since that is the case, the veteran must be 
afforded a further VA orthopedic examination prior to further 
appellate consideration of the issue of an increased rating 
for the veteran's left knee disability.  

The veteran is also seeking a total rating for compensation 
purposes based on individual unemployability.  Initially, the 
Board notes that this issue is inextricably intertwined with 
the veteran's claims regarding service connection for back, 
psychiatric, and liver disabilities, as well as the issue of 
an increased rating for his service connected left knee 
disability.  Therefore, consideration of the issue of 
entitlement to a total rating for compensation purposes based 
on individual unemployability must be deferred pending 
completion by the RO of the above-discussed adjudication 
and/or development in regard to these issues.  

In addition, the Board notes that record contains a copy of a 
February 1993 decision by the Social Security 
Administratation (SSA) which awarded the veteran disability 
benefits, effective in November 1989.  The record does not 
appear to contain all the medical evidence upon which this 
decision by the SSA was based.  Also, the record contains a 
November 1993 letter from a VA counseling psychologist to the 
veteran that indicated that the veteran's claim for 
vocational rehabilitation had been discontinued in October 
1993, because the veteran had utilized his 48 month period of 
basic entitlement, and because the record indicated that the 
veteran's deteriorating physical condition prevented 
employment.  The veteran's VA vocational rehabilitation file 
is not associated with the claims folder.  This file, as well 
as the medical evidence upon which the SSA based the February 
1993 decision awarding the veteran disability benefits, may 
include evidence relevant to the veteran's claims.  
Therefore, such should be obtained prior to appellate 
consideration of the issues on appeal.  Masors v. Derwinski, 
2 Vet. App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

In view of the foregoing, this case is REMANDED to the RO for 
the following development:  

1. The veteran should be provided a new 
VA Form 22(a) by the RO and instructed 
to designate which particular attorney 
in the Carpenter Chartered Law Offices 
he wishes to represent him.  He is 
instructed that if he does not 
complete this new power of attorney 
form such that is in compliance with 
the provisions of 38 C.F.R. § 20. 
603(a), as described above, he will 
hereafter be recognized as 
unrepresented in the current appeal.  

2. The veteran should be requested to 
advise the RO to the best of his 
knowledge, the specific date of the 
back injury he sustained, and whether 
he was on active duty for training or 
inactive duty for training at the 
time.  If he received medical 
treatment immediately following such 
injury he should identify the medical 
facility where such treatment was 
provided, further noting whether it 
was a military medical facility or a 
private medical facility.  

3. The RO should contact the service 
department and request verification of 
all periods of active duty for 
training and, if the veteran reports 
that his back was injured during a 
specific period of inactive duty for 
training, verification of that period 
of inactive duty for training during 
the veteran's membership in the South 
Carolina National Guard from August 
1978 to February 1982.  All military 
clinical records covering all periods 
of verified active duty for training 
and any military or private clinical 
records pertinent to a verified period 
of inactive duty for training where a 
back injury may have occurred should 
be obtained for association with the 
claims folder.  

4. The RO should contact the SSA and 
request copies of medical evidence 
relied upon in the February 1993 
decision by the SSA awarding the 
veteran disability benefits.  All 
documentation obtained should be 
associated with the claims folder.  

5. The RO should obtain the veteran's 
complete VA Vocational Rehabilitation 
file or a certified copy of his 
complete VA Vocational Rehabilitation 
file and associate such with the 
veteran's claims folder.  (The RO must 
not obtain excerpts or selected 
portions of this file.).  

6. Then, the RO should afford the veteran 
a VA orthopedic examination in order 
to determine the current severity of 
his service-connected left knee 
disability.  The claims folder must be 
made available to the examining 
physician so that the pertinent 
medical records may be studied in 
detail and he should state in his 
report that the claims folder and a 
copy of this remand have been 
reviewed.  The examiner should report 
all pertinent medical complaints, 
symptoms, and clinical findings, 
including the range of motion in the 
left knee in degrees of flexion and 
extension.  He should also report 
whether there is any subluxation or 
lateral instability of the left knee, 
and, if so, whether it is less than 
slight, slight, moderate or severe in 
degree.  The physician must also 
comment on functional limitation due 
to pain, if any, caused by the 
veteran's service-connected left knee 
disability in the light of 38 C.F.R. 
§§ 4.40, 4.45.  The physician should 
also report any weakened movement, 
excess fatigability on use, and 
incoordination caused by the veteran's 
left knee disability.  The examiner 
should also comment on how the 
severity of these manifestations would 
affect the veteran functionally in the 
work place.  If possible, the degree 
of additional range of motion loss due 
to any weakened movement, excess 
fatigability, or incoordination should 
be expressed by the examiner.  

7. Then RO adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
a back disorder.  The RO is directed 
to make a decision on this issue based 
only on consideration of 38 C.F.R. 
§ 3.156 and the holding in Hodge v. 
West, 156 F3d, 1356 (Fed Cir 1998)  If 
the RO determines that new and 
material evidence has been submitted 
to reopen the veteran's claim for 
service connection for a back 
disorder, it should then address the 
question of whether the veteran's 
claim for service connection for a 
back disorder is well grounded.  See 
Elkins, supra.  If this benefit 
remains denied, the veteran and his 
representative should be provided a 
Statement of the Case in regard to 
this issue.  The veteran and his 
representative should also be provided 
a Statement of the Case in regard to 
the issues of service connection for a 
psychiatric disorder and service 
connection for hepatitis C.  If the 
veteran or his representative submits 
a timely substantive appeal (VA Form 
9) in regard to any or all of these 
three issues, the appealed issues 
should be certified for appeal to the 
Board.  

8. The RO should then again adjudicate 
the issues of entitlement to an 
increased rating for a left knee 
disability, the issue of entitlement 
to an extension of a temporary total 
disability rating based on 
convalescence from left knee surgery 
beyond April 30, 1997, and entitlement 
to a total rating for compensation 
purposes based on individual 
unemployability.  If these issues 
remain denied, the veteran and his 
representative should be afforded a 
supplemental statement of the case in 
regard to these issues.  These issues 
should then be returned to this Board 
for its further consideration, if 
otherwise appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence, to ensure that the 
veteran is afforded due process of law, and to comply with 
precedent decisions of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

 



